Case 1:19-cv-07111-KAM-ST Document 17 Filed 02/21/20 Page 1 of 3 PageID #: 133




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
APRIL BALDI,
                                                                     Case No.: 1:19-cv-7111 (KAM) (ST)
                                        Plaintiff,
                 -against-                                           DECLARATION OF ROBERT
                                                                     MAGGIO IN SUPPORT OF
MAGGIO DATA FORMS PRINTING LTD., JOHN                                DEFENDANTS’ MOTION FOR
CURTIN, and JOSEPH CAPUANO,                                          CHANGE OF VENUE

                                         Defendants.
-----------------------------------------------------------------X

    ROBERT MAGGIO, declares, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that

the following is true and correct:

    1. I am the President of Maggio Data Forms Printing Ltd. (hereinafter “Maggio”), a

Defendant in this case.

    2. This declaration is based upon my own personal knowledge, conversations with my

attorneys, and a review of documents kept in the ordinary course of business at Maggio,

including personnel files of various employees referenced herein and publicly available

information.

    3. I respectfully submit this Declaration in support of the Defendants’ Motion for Change of

Venue (“Motion”), and to supply this Court with exhibits relevant to its determination of the

Motion.

    4. I live and work on Long Island; specifically, I live in Lake Grove, New York and my

office is located in Hauppauge, New York.

    5. I understand that, because of an inadvertent error, this case is currently being decided by

this Court at the Brooklyn courthouse of the United States District Court for the Eastern District

of New York rather than the Long Island courthouse of the same court.
Case 1:19-cv-07111-KAM-ST Document 17 Filed 02/21/20 Page 2 of 3 PageID #: 134




    6. I also understand that, in the event of a trial, I would be required to travel to the Brooklyn

courthouse in order to attend same.

    7. Similarly, should I wish to exercise my right to attend any pretrial conferences, I would

be required to travel to the Brooklyn courthouse, as well.

    8. Being required to attend any proceedings in the Brooklyn courthouse would be a major

inconvenience for me, as well as Messrs. John Curtin and Joseph Capuano, the other Defendants

in this case.

    9. Based upon a review of files maintained at Maggio, Messrs. Curtin and Capuano live in

Nesconset, New York and Mastic, New York, respectively, which is 50 miles and 67 miles from

the Brooklyn courthouse.

    10. The Brooklyn courthouse is located forty-four (44) miles from my office and would

require me to drive for well over an hour each way in order to attend any proceedings for trial or

pretrial conferences. Messrs. Curtin and Capuano would have to drive for even longer periods of

time in order to attend any proceedings at the Brooklyn courthouse.

    11. Together with substantial travel time (including the often unpredictable amount of time

spent in traffic jams that downtown Brooklyn is often plagued by), the significant costs

consisting of gas and parking, I respectfully submit that having this case heard in the Brooklyn

courthouse would serve as a major inconvenience to all parties involved, including the Plaintiff.

    12. I do not regularly travel to Brooklyn for work purposes. In my lifetime, when I did visit

Brooklyn, it was taxing to travel back and forth between Brooklyn and Long Island.

    13. In contrast, the Long Island courthouse is located only five (5) miles from where I work.

    14. Similarly, upon review of the Plaintiff’s personnel file, her last known address is in Lake

Grove, New York.




                                              2
Case 1:19-cv-07111-KAM-ST Document 17 Filed 02/21/20 Page 3 of 3 PageID #: 135
